Citation Nr: 1506104	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-31 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for a right hip disability, including as secondary to service-connected degenerative joint disease of the lumbar spine.

3.  Entitlement to service connection for a left hip disability, including as secondary to service-connected degenerative joint disease of the lumbar spine.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, including as secondary to service-connected degenerative joint disease of the lumbar spine.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, including as secondary to service-connected degenerative joint disease of the lumbar spine.

6.  Entitlement to service connection for radiculopathy of the right lower extremity, including as secondary to service-connected degenerative joint disease of the lumbar spine.

7.  Entitlement to service connection for radiculopathy of the left lower extremity, including as secondary to service-connected degenerative joint disease of the lumbar spine.

8.  Entitlement to service connection for gastritis, including as secondary to service-connected degenerative joint disease of the lumbar spine.

9.  Entitlement to extension of a temporary total rating for convalescence under 38 C.F.R. 4.30.  .


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1978 to February 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions in April 2011 and May 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In December 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The issues of entitlement to service connection for a right and left hip disability, peripheral neuropathy of the right and left lower extremities, radiculopathy of the right and left lower extremities, gastritis, and the issue of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has pain on motion that effectively limits flexion of the spine to 30 degrees or less, but he does not have unfavorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating of 40 percent, but not higher, for degenerative joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5237 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In rating cases, a claimant must be provided with information pertaining to the assignment of disability ratings (to include the criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in August 2010.  The content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  With respect to the Dingess requirements, the letter included notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, the duty to notify has been fulfilled. 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this instance, the claims file contains the Veteran's service treatment records, VA and private treatment records, Social Security Administration (SSA) records, and lay statements in support of his claim.  The Board has reviewed the file for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain; therefore appellate review may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has also reviewed records on Virtual VA and the Veterans Benefits Management System (VBMS).

In addition, the RO arranged for VA examinations in February 2014 and September 2011 for his spine.  The Board finds that the VA examinations were adequate as the examiners reviewed the claims folder, considered the Veteran's history and the examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Criteria and Analysis of Disability Evaluations 

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant. 38 C.F.R. § 4.3.
While the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The Board's discussion must address the evidence from one year prior to the date of claim through to the present.  However, VA is obligated to consider the entire history of the Veteran's service-connected disability in addition to the present level of disability.  38 C.F.R. §§ 4.1, 4.2; see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

III.  Rating Criteria and Analysis for the Lumbar Spine

The Veteran's service-connected lumbar spine disability is currently rated as 20 percent disabling.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the General Rating Formula, a 20 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is for application when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for application when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is for application when there is unfavorable ankylosis of the entire spine.  Note (1), which follows the rating criteria, provides for the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.

As mentioned above, there are also alternative criteria for rating intervertebral disc syndrome based upon incapacitating episodes.  Under the alternative criteria, a 10 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least one, but less than two weeks during the previous 12 month period.  A 20 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least two, but less than four weeks during the previous 12 month period.  A 40 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least four, but less than six weeks during the previous 12 month period.  A 60 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the previous 12 month period.  Id.  

In evaluating musculoskeletal system disabilities based on limitation of motion, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran is service-connected for a lumbar spine disorder including lumbar strain with degenerative changes and status post spinal laminectomy.  The Veteran's surgery resulted in posterior lumbar interbody fusion with instrumentation.  The Veteran had surgeries in November 2009 and then in November 2010.

At the September 2011 VA Spine examination the Veteran was unable or unwilling to perform range of motion movements for the examiner.  As such, his evaluation was based on the range of motion measurements from September 2010 VA Spine examination.  There was no evidence of ankylosis and no evidence of vertebral fracture.  The Veteran told the examiner that he was "not cleared" by his neurosurgeon to conduct a range of motion exam.

The results from ROM testing in September 2010 were: 65 degrees flexion; 25 degrees extension; 20 degrees right lateral flexion; 20 degrees left lateral flexion; 20 degrees right lateral rotation; 20 degrees left lateral rotation.  The combined ROM was 170 degrees.

At the February 2014 examination, the Veteran again did not perform ROM testing.  The examiner reported that the Veteran did not exhibit effort during the examination.  For instance, he "exhibited no effort to move with strength testing."  He reported sharp stinging pain up and down his spine.  The examiner reported there is subjective localized tenderness or pain.  The Veteran was reported to use a walker to ambulate.  The examiner did not note any other symptoms.  The examiner reported that the Veteran does not have intervertebral disc syndrome (IVDS) or ankylosis.

The Board also reviewed the Veteran's significant post-service treatment records.  The records document the Veteran's surgeries and treatment.  The records note numerous complaints of back pain.  However, there are no further ROM testing or other evidence indicating additional analysis of the current severity of the Veteran's back disability.  Also, the Veteran receives Social Security benefits for his back condition.  Those records also do not include current ROM testing results or any evidence additionally helpful to rating this disability.

In deciding the claim, the Board has considered the Veteran's statements and reports of symptoms.  His statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339 (Fed.Cir.2012); Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  The Veteran is not competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.

While the Board notes that there is no objective evidence that the Veteran is entitled to a rating in excess of 20 percent because there are no useful ROM testing results since September 2010; the Veteran is entitled to an increased rating given the overall disability picture.  DC 5237 provides for a 40 percent rating when there is forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankyloses of the entire thoracolumbar spine.  Both VA examinations found there is no ankylosis.

While the ROM testing from 2010 does not show forward flexion limited to 30 degrees or less; the Board notes that the Veteran testified at the Board hearing that he could not do the ROM testing at the recent examinations due to pain.  The Board notes that the Veteran's testimony regarding the severity of his back condition is bolstered by the fact that he has required multiple back surgeries (laminectomy and fusion) with the implantation of metal hardware.  The Veteran has pain on motion that effectively limits flexion of the spine to 30 degrees or less.  Based on the other medical evidence that documents severity of the back problem and the Veteran's testimony, the Board grants a rating of 40 percent.  However, the Veteran is not entitled to a higher rating of 50 or 100 percent because there is no evidence that he suffers from unfavorable ankylosis.  


IV.  Other Consideration

The Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms the Veteran complains of are contemplated by the applicable rating criteria; specifically the presence of back pain and limited use of his back.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a disability rating of 40 percent, but not higher, for degenerative joint disease of the lumbar spine is granted.


REMAND

The Board finds that additional development is needed before a decision may be rendered with respect to the claims for entitlement to service connection for a right and left hip disabilities, peripheral neuropathy of the right and left lower extremities, radiculopathy of the right and left lower extremities, gastritis, and the issue of TDIU.  Addendum VA medical opinions are required to determine the nature and etiology of the claimed disabilities.

The Veteran's post-service treatment records document complaints of radiculopathy, neuropathy, and hip conditions being related to his service-connected back.  While the Veteran underwent a VA examination in February 2014, the VA examiner failed to opine on whether any of these conditions were aggravated by the Veteran's back condition.  Also, the examiner noted that the Veteran does not have radiculopathy.  However, there are complaints of numbness and pain in his lower extremities in his treatment records and the private physician, "Dr. J.R.D.", noted radiculopathy in the Veteran's lower extremities in a letter dated in November 2012.  The VA examiner believed that the Veteran actually has peripheral polyneuropathy, not radiculopathy.  Further clarification is needed on the examiner's opinion, specifically whether the condition, whether radiculopathy or polyneuropathy, is aggravated by the back condition.  Finally, the examiner gave no opinion on whether the Veteran's gastritis is caused or aggravated by the medications the Veteran takes for his back.  The Board will defer adjudication of the claim for extension of a convalescence rating pending completion of the development requested below.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion regarding the presence and etiology, if present, of right and left hip disabilities, peripheral neuropathy of the right and left lower extremities, radiculopathy of the right and left lower extremities, and gastritis.  The claims file must be provided to the examiner for review, and such review should be noted in the examination report.

After reviewing the file the examiner should render an opinion as to the following questions:

(a)  Whether it is at least as likely as not (i.e., at least a 50 percent probability) that that the Veteran has right and left hip disabilities that are caused or aggravated by his service-connected lumbar spine disability.

(b)  Whether it is at least as likely as not (i.e., at least a 50 percent probability) that that the Veteran has peripheral neuropathy of the right and left lower extremities that is caused or aggravated by his service-connected lumbar spine disability.

(c)  Whether it is at least as likely as not (i.e., at least a 50 percent probability) that that the Veteran has radiculopathy of the right and left lower extremities that is caused or aggravated by his service-connected lumbar spine disability.  In rendering an opinion, the examiner should specifically comment on the November 2012 opinion from Dr. J.R.D.

(d)  Whether it is at least as likely as not (i.e., at least a 50 percent probability) that that the Veteran has gastritis that is caused or aggravated by the medication he takes for his service-connected lumbar spine disability.

The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. If any aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the low back and/or right knee disability before the onset of the aggravation.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the examiner finds that an opinion cannot be provided without an examination, an examination must be provided.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


